DETAILED ACTION

Claim Status
Claims 1, 5-13, 21-30 is/are pending.
Claims 1, 5-12, 21-30 is/are rejected.
Claim 13 is/are withdrawn from consideration.
Claims 2-4, 14-20 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered on 10/21/2022.

Response to Applicant’s Election
Claim 13 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement mailed 09/08/2021 in the reply filed on 11/02/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 24, 27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The disclosure as originally filed only provides support for a phenolic antioxidant containing a phenolic group in which the two adjacent positions (to the hydroxyl group) on the ring of the phenolic group are substituted with t-butyl groups.  However, the disclosure as originally filed does not provide support for phenolic antioxidants in which any two positions (e.g., positions which are not adjacent to the hydroxyl group of the phenolic group, etc.) on the ring of the phenolic group are substituted with t-butyl groups.
 	
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 	
 	YOSHII ET AL (US 2019/0224821),
	in view of RADIATION: ULTRAVIOLET (UV) RADIATION,
 	and in view of MARGEL ET AL (US 2017/0009084).
 	YOSHII ET AL ‘821 discloses coating compositions comprising:
(a) 100 parts by mass of a curable resin (e.g., polyurethane resins, etc.);

(b) 0.1-50 parts by weight of inorganic core-shell microparticles with an average particle size of 1-200 nm, wherein the inorganic core-shell particles comprise a titanium oxide-based core and a silicon oxide shell;

(c) optional additives, such as:

(i) additional UV-blocking and shielding additives (e.g., metal oxide particles such as zinc oxide, etc.);

(ii) antioxidants (e.g., 2,6-di-t-butyl-4-methylphenol, etc.); etc.

The resulting coatings exhibit significant absorption at wavelengths less than 300 nm. The coatings are applied to the surface(s) of articles (e.g., plastics, wood, ceramics, glass, metals, etc.) to produce coated articles, wherein the coatings are resistant to yellowing and maintain high transparency after exposure to UV radiation. (entire document, e.g., paragraph 0024-0028, 0034-0040, 0073, 0134-0135, 0138-0150, 0159, 0163, etc.)	
 	RADIATION: ULTRAVIOLET (UV) RADIATION provides evidence that ultraviolet radiation range from 100-400 nm and are typically divided into three bands, with UVC corresponding to 100-280 nm and UVB corresponding to 280-315 nm. (page 2, etc.)
 	MARGEL ET AL ‘084 discloses that it is known in the art to incorporate polyamide nanoparticles (e.g., average particle size of 1-500 nm) in coatings in order to produce coatings for substrates (e.g., metal, plastic, wood, glass, etc.) with anti-microbial properties and/or to inhibit the formation of biofilms. (paragraph 0001, 0008-0009, 0023-0025, 0128-0131, 0167-0168, 0361-0362, etc.)
	Regarding claims 1, 5, 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of polyamide nanoparticles as disclosed in MARGEL ET AL ‘084 in the coatings of YOSHII ET AL ‘821 in order to produce durable, weather-resistant UV-blocking transparent protective coatings for articles with useful anti-microbial characteristics).
 	Further regarding claims 1, 23, 25-26, since the anti-microbial effect of an anti-microbial additive is typically a function of the concentration of said anti-microbial additive, one of ordinary skill in the art would have selected the concentration of anti-microbial polyamide nanoparticles of MARGEL ET AL ‘084 in the coatings of YOSHII ET AL ‘821 in order to obtain the desired degree of anti-microbial performance without detrimentally affecting the optical and/or mechanical properties of the coatings of YOSHII ET AL ‘821.
 	Further regarding claim 1, since the claims do not require any specific degree of light absorption, any material exhibiting even the slightest degree of absorption of light between 100-290 nm fully meets the limitation of “absorbing light having a wavelength of from about 100 nm to about 290 nm”.  In the absence of objective evidence to the contrary (i.e., exhibiting zero absorption of UVC radiation), the Examiner has reason to believe that the nano-sized inorganic particles of YOSHII ET AL ‘821 exhibit at least some degree of absorption of light between 100-290 nm as recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claims 5-6, 24, one of ordinary skill in the art would have incorporated effective amounts of known performance-enhancing additives including an additional organic antioxidant (e.g., a phenolic-based antioxidant, etc.) with at least some UV-absorbing or UV-blocking properties into the coatings of YOSHII ET AL ‘821 in order to further enhance the UV-resistant and weather-resistant characteristics of the cured coating.
 	Regarding claim 7, one of ordinary skill in the art would have utilized known and/or commercially available crosslinkable polyurethane binders (e.g., aliphatic polyurethanes, etc.) as the curable resin component in the coatings of YOSHII ET AL ‘821 in order to obtain durable and/or attractive coatings for specific applications (e.g., outdoor structures and/or fixtures).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 	
 	YOSHII ET AL (US 2019/0224821), in view of RADIATION: ULTRAVIOLET (UV) RADIATION, and in view of MARGEL ET AL (US 2017/0009084).
		as applied to claims 1, 5-8 above,
	and further in view of VASTA (US 4,307,000).
	VASTA discloses that it is well known in the art to use crosslinkable aliphatic polyurethane as binder for coating compositions (in combination with known coating or paint components) in order to produce attractive, durable, weather-resistant coatings (e.g., clear coat finishes, colored coatings, etc.) for metal or plastic substrates which are curable at ambient temperatures.  (line 25-63, col. 1; line 8-21, 30-48, col. 3; line 7-40, col. 4; etc.)
	Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilized known and/or commercially available curable aliphatic polyurethane binders as disclosed in VASTA as the curable resin component in the coatings of YOSHII ET AL ‘821 in order to obtain durable and/or attractive coatings for specific applications.

*     *     *

Claims 9-12, 21-22, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 	
 	YOSHII ET AL (US 2019/0224821),
	in view of TAKEDA ET AL (US 6,200,680),
	and in view of MEYER ET AL (US 2007/0297998),
	and in view of RADIATION: ULTRAVIOLET (UV) RADIATION,
  	and in view of VASTA (US 4,307,000),
 	and in view of TAGG (US 5,682,622).
 	YOSHII ET AL ‘821 discloses protective coating compositions comprising:
(a) 100 parts by mass of a curable resin (e.g., polyurethane resins, etc.);

(b) 0.1-50 parts by weight of inorganic core-shell microparticles with an average particle size of 1-200 nm, wherein the inorganic core-shell particles comprise a titanium oxide-based core and a silicon oxide shell;

(c) optional additives, such as:

(i) additional UV-blocking and shielding additives (e.g., metal oxide particles such as zinc oxide, etc.);

(ii) antioxidants (e.g., 2,6-di-t-butyl-4-methylphenol, etc.); etc.

The resulting coatings exhibit significant absorption at wavelengths less than 300 nm. The protective coatings are applied to the surface(s) of articles (e.g., plastics, wood, ceramics, glass, metals, etc.) to produce coated articles, wherein the coatings are resistant to yellowing, maintain high transparency after exposure to UV radiation, and protects the underlying surfaces. (entire document, e.g., paragraph 0024-0028, 0034-0040, 0073, 0134-0135, 0138-0150, 0159, 0163, etc.)
	TAKEDA ET AL ‘680 discloses that it is well known in the art to utilize composite particles with particle sizes as low as 100 nm (or alternatively as low as 1 nm) (corresponding to the recited “nanoparticles”), wherein the composite particles comprise:
(a) zinc oxide;
(b) a polymer (e.g., fluoropolymers, polyamides, etc.).
The composite particles provide high transmittance in the visual region and high UV-absorbing properties, and are useful in coating composition (e.g., polyurethane-based coatings, etc.), in particular transparent and semi-transparent coatings, wherein the composite particles can be effectively used in amounts of 0.1-99 wt% based on the total solids of said coatings.  The reference further discloses that in addition to UV-cutting (i.e., UV-blocking) properties, the composite particles also exhibit infrared (IR) blocking properties and/or useful anti-microbial properties. (line 1-30, col. 1; line 37-50, col. 5; line 65, col. 9 to line 8, col. 10; line 63-64, col. 10; line 6-28, 49-65, col. 11; line 41-53, col. 12; line 43-44, col. 14; line 40-47, col. 26; line 5-20, 40-58, col. 27; line 23-34, col. 30; line 56-62, col. 31; line 9-20, col. 43; line 38-45, col. 44; line 1-15, col. 45; line 54, col. 53 to line 1-25, col. 54; line 54, col. 57 to line 3, col. 68; line 12, col. 68 to line 12, col. 69; line 40, col. 69 to line 31, col. 70; etc.)
	MEYER ET AL ‘998 provides evidence that it is well known in the art that nano-scale (e.g., 10-100 nm) zinc oxide particles are visually transparent and provides useful UV absorption and blocking properties over the entire UV range (i.e., UVA, UVB, UVC). (paragraph 0007, etc.)
 	RADIATION: ULTRAVIOLET (UV) RADIATION provides evidence that ultraviolet radiation range from 100-400 nm and are typically divided into three bands, with UVC corresponding to 100-280 nm and UVB corresponding to 280-315 nm. (page 2, etc.)
 	VASTA ‘000 discloses that it is well known in the art to use crosslinkable aliphatic polyurethane as binder for coating compositions (in combination with known coating or paint components) in order to produce attractive, durable, weather-resistant coatings (e.g., clear coat finishes, colored coatings, etc.) for metal or plastic substrates which are curable at ambient temperatures.  (line 25-63, col. 1; line 8-21, 30-48, col. 3; line 7-40, col. 4; etc.)
	TAGG ‘622 discloses portable restroom structures containing a toilet and sink (corresponding to the recited “lavatory”) for outdoor usage. (e.g., Figure 8, etc.; line 50-57, col. 6; line 11-25. col. 7; etc.) 
	Regarding claims 9, 11-12, 28-30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known UV-absorbing polymer-containing nano-scale composite particles as disclosed in TAKEDA ET AL ‘680 as additional UV-absorbing particles in the coatings of YOSHII ET AL ‘821 in order to produce durable, weather-resistant UV-blocking transparent protective coatings for articles, wherein the nano-scale composite particles of TAKEDA ET AL ‘680 also optionally provide other desirable performance-enhancing properties (e.g., anti-microbial characteristics; optional light-diffusing effects for specific decorative or aesthetic designs; etc.).
 	Further regarding claim 9, since the claims do not require any specific degree of light absorption, any material exhibiting even the slightest degree of absorption of light between 100-290 nm fully meets the limitation of “absorbing light having a wavelength of from about 100 nm to about 290 nm”.  In the absence of objective evidence to the contrary (i.e., exhibiting zero absorption of UVC radiation), the Examiner has reason to believe that the nano-sized inorganic particles of YOSHII ET AL ‘821 and/or the nano-sized hybrid particles of TAKEDA ET AL ‘680 exhibit at least some degree of absorption of light between 100-290 nm as recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
 	Additionally and/or alternatively, further regarding claim 9, since: (i) YOSHII ET AL ‘821 does not indicate that the curable resin component provides any significant degree of UV-absorption; (ii) MEYER ET AL ‘998 discloses that zinc oxide is an effective UV-absorbing material throughout the entire UV range, including the UVC and UVB ranges; and (iii) RADIATION: ULTRAVIOLET (UV) RADIATION) provides evidence that UVC has a range of 100-280 nm and UVB has a range or 290-315 nm; the Examiner has reason to believe that the zinc oxide-containing composite particles of TAKEDA ET AL ‘680 are capable of exhibiting significant UV absorption properties in at least the UVC (100-280 nm) and the UVB (290-315 nm) ranges, as evidenced by MEYER ET AL ‘998 and RADIATION: ULTRAVIOLET (UV) RADIATION) as recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594. 
	Further regarding claim 9, one of ordinary skill in the art would have utilized known and/or commercially available curable aliphatic polyurethane binders as disclosed in VASTA as the curable resin component in the coatings of YOSHII ET AL ‘821 which further contain nano-scale composite particles as disclosed in TAKEDA ET AL ‘680 in order to obtain durable and/or attractive coatings for specific applications (e.g., outdoor structures and/or fixtures, etc.).
 	Further regarding claim 9, the term “lavatory” is commonly understood to refer to a room or compartment containing a toilet and sink.
 	Further regarding claim 9, one of ordinary skill in the art would have applied the protective, weather-resistant coatings of YOSHII ET AL ‘821 to fixtures, surfaces, and components (e.g., countertops, sinks, faucets, floors, door handles, etc.) located on both the exterior and interior of portable outdoor lavatories such as the TAGG ‘622 restrooms in order to protect such fixtures, surfaces, and components from exposure to weather and UV radiation -- e.g., during shipping and/or storage of components; during assembly of said components on site; and/or during usage.
	Regarding claim 10, since YOSHII ET AL ‘821 does not indicate that the curable resin component provides any substantial degrees of UV-absorption (i.e., the desired UV-blocking effects of the coatings are all attributed to additives, such as the various disclosed metal oxide-containing particles, etc.); the Examiner has reason to believe that the curable resin component  of YOSHII ET AL ‘821 (e.g., polyurethane resins, etc.) are effectively “transparent” to UV radiation in the UVC range as recited in claim 10; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claims 21-22, 27, one of ordinary skill in the art would have incorporated effective amounts of known performance-enhancing additives including an additional commercially available organic antioxidant (e.g., a phenolic-based antioxidant, etc.) with at least some UV-absorbing or UV-blocking properties into the coatings of YOSHII ET AL ‘821 in order to further enhance the UV-resistant and weather-resistant characteristics of the cured coating.
 
Response to Arguments
Applicant’s arguments filed 10/06/2022 and entered 10/22/2022 have been considered but are moot in view of the new grounds of rejection necessitated by the Claim Amendments filed 10/06/2022 and entered 10/22/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	TAGG (US 5,500,962) and TAGG (US 5,560,050) disclose portable lavatories for outdoor use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 5, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787